     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THOMAS J. OLSEN, Individually and on           ECF CASE
behalf of all other persons similarly
situated,
                                               No.: ____________________
                 Plaintiff,
                                               CLASS ACTION COMPLAINT
       v.
                                               JURY TRIAL DEMANDED
TOUITOU, INC., d/b/a A.P.C.,

                 Defendant.


                                     INTRODUCTION

       1.        Plaintiff Thomas J. Olsen, who is legally blind, brings this civil rights

action against Defendant Touitou, Inc. d/b/a A.P.C. (“A.P.C.”) for its failure to design,

construct, maintain, and operate its website, www.apc-us.com (the “Website”), to be fully

accessible to and independently usable by Plaintiff Olsen and other blind or visually-

impaired people. Touitou denies full and equal access to its Website.

       2.        Plaintiff Olsen, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), New York State

Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

against A.P.C.

       3.        Plaintiff Olsen seeks a permanent injunction to cause A.P.C. to change its

corporate policies, practices, and procedures so that its Website will become and remain

accessible to blind and visually-impaired consumers.




                                             -1-
      Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 2 of 20



                                       THE PARTIES

        4.      Plaintiff Olsen is, at all relevant times, a resident of Brooklyn, New York,

Kings County. As a blind, visually-impaired handicapped person, he is a member of a

protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

NYSHRL and NYCHRL.

        5.      A.P.C. is at all relevant times a domestic business corporation that is

organized under New York law, and authorized to do business in the State of New York.

                              JURISDICTION AND VENUE

        6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Olsen’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

        7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Olsen’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

Code § 8-101 et seq., claims.

        8.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1), 1391(c)(2)

because jurisdiction exists over it: it has a continuous and systematic course of doing

business in this District; its corporate headquarters is located in this District at 403

Broome Street, New York, New York; it operates multiple locations in this District; it

rents property in this District; it employs individuals in this District; it is registered to do

business here; it pays taxes in this District; and it is purposely and intentionally availing

itself of the privileges of conducting business in this District.




                                              -2-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 3 of 20



       9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                 NATURE OF ACTION

       10.     Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”) is currently the most popular, separately purchased and downloaded screen-

reading software program available for a Windows computer.

       11.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.

       12.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure its websites are accessible.

       13.     For a website to be equally accessible to a blind or visually impaired

person, under these guidelines, it should have following:

               a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.




                                            -3-
      Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 4 of 20



Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows

when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating

a website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose

of the webpage, versus being blank. Screen readers read out page headings, allowing

users to quickly skip to a section. Navigation is, however, very difficult without those

headings.

                e.      Equivalent text is provided when using scripts.

                f.      Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult

for a visually impaired or blind individual to complete the forms, as they do not know

what the fields, how to input data, or what options to select (e.g., selecting a date or a

size). A compliant website will, instead, provide labels or instructions when content

requires user input. This includes captcha prompts, requiring the user to verity that he or

she is not a robot.

                g.      Information about the meaning and structure of content is

conveyed by more than the visual presentation of content.




                                             -4-
        Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 5 of 20



               h.      Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it cause problems in screen readers

which use IDs for labeling controls and table headings.

               i.      Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

               j.      The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

               k.      No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.

               l.      Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.      One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.      Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.      The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically




                                             -5-
      Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 6 of 20



set; and/or notification of changes to these items are available to user agents, including

assistive technology.

                                 STATEMENT OF FACTS

A.P.C., Its Website And Its Website’s Barriers

       14.     A.P.C. owns and operates stores throughout the United States, including

locations at 131 Mercer Street, New York, New York, 267 West 4th Street, New York,

New York, and 49 Bond Street, New York, New York. It sells, at these stores, jeans,

shirts, pants, jackets, sneakers, accessories and similar items.

       15.     A.P.C.’s Website is heavily integrated with its stores, serving as a gateway

to them. Through the Website, A.P.C.’s customers are, inter alia, able to: learn

information about the stores’ locations and hours of operation; the items for sale in the

stores and online, including available sizes, the materials used, details about the items,

and care instructions; purchase items for delivery; learn about the return policy; learn

about the “Butler” and apply to be a part of it; learn about the “New Collection;”

purchase a gift card; and sign up for the newsletter.

       16.     It is, upon information and belief, A.P.C.’s policy and practice to deny

Plaintiff Olsen and other blind or visually-impaired users access to its Website, thereby

denying the facilities and services that are offered and integrated with its stores. Due to

its failure and refusal to remove access barriers to its Website, Plaintiff Olsen and

visually-impaired persons have been and are still being denied equal access to A.P.C.’s

stores and the numerous facilities, goods, services, and benefits offered to the public

through its Website.




                                             -6-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 7 of 20



       17.     Plaintiff Olsen cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient screen-reader user and uses it to access the

Internet. He has visited the Website on separate occasions using screen-reading software.

       18.     During his visits to the Website, the last occurring on or about November

2, 2018, Plaintiff Olsen encountered multiple access barriers that denied him the full

enjoyment of the facilities, goods, and services of the Website, as well as to the facilities,

goods, and services of A.P.C.’s stores. Because of these barriers he was unable to,

substantially equal to sighted individuals:

               a.      Know what is on the Website. This is in part due to the non-text

images lacking alt-text describing them. Several links also share the same link text,

making it very confusing to someone using a screen reader. For example, on the page

for Men’s clothing, there are several links labeled “Gregoire Pants,” but only one took

him to the correct page. Once he is on that page, there is no way to select a size. He is

also unable to learn about sizing because the size guide was formatted as an inaccessible

table. Plaintiff Olsen could not learn about the “Butler” program that allows him to trade

in used A.P.C. jeans. Images for what is “acceptable use” are untagged. There are also

several images that depict how certain images must be taken. These images are not

tagged and there is no text description instructing a blind user what needs to be included

in the submission photos.

               b.      Navigate the Website. The screen reader had difficulty navigating

through this website due to repetitive links and untagged elements on the Website. For

example, on the home page there are two untagged links on the top of the page. Also the




                                              -7-
      Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 8 of 20



repetitive links referenced above make it appear as if links function inconsistently, when

in fact the problem is selecting the correct link.

               c.       Apply for the “Butler” program. Plaintiff Olsen could not submit

an application for the “Butler” program, a key element of A.P.C.’s retail operation within

A.P.C. He was unable to fully understand what was required because the photos included

on the Website to explain were not tagged. Also, the application form was not properly

labeled. The image selection boxes are not properly labeled. Sighted user is given clear

instruction of what type of photos should be uploaded in order, such as “front,” “back,”

“honeycomb,” and “whiskers.” There are no similar labels detected by the screen reader.

       19.     Plaintiff Olsen was denied full and equal access to the facilities and

services A.P.C. offers to the public on its Website because he encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

websites:

               a.       Images are not labeled with alt-text.

               b.       Fieldset elements are not labeled with legend elements.

               c.       Some pages have the same title so the title cannot be used to

distinguish pages.

               d.       Webpages have duplicate IDs, which cause problems with screen

readers.

               e.       Webpages have markup errors.

               f.       Form field labels are not unique on a page, or enclosed in a fieldset

with a unique legend.

               g.       Headings are empty.




                                              -8-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 9 of 20



                h.     Several links on a page share the same link text but go to different

destinations.

A.P.C. Must Remove Barriers to Its Website

       20.      Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Olsen, who need screen-readers, cannot fully and equally use

or enjoy the facilities, goods, and services A.P.C. offers to the public on its Website. The

Website’s access barriers that Plaintiff Olsen encountered have caused a denial of his full

and equal access in the past, and now deter him on a regular basis from accessing the

Website. These access barriers have likewise deterred him from visiting A.P.C.’s stores

and enjoying them equal to sighted individuals.

       21.      If the Website was equally accessible to all, Plaintiff Olsen could

independently navigate it, view goods and service items, locate A.P.C.’s stores and learn

their hours of operation, learn about the items for sale and complete a desired transaction

as sighted individuals do.

       22.      Through his attempts to use the Website, Plaintiff Olsen has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       23.      Because simple compliance with the WCAG 2.0 Guidelines would

provide Plaintiff Olsen and other visually-impaired consumers with equal access to the

Website, Plaintiff Olsen alleges that A.P.C. has engaged in acts of intentional

discrimination, including, but not limited to, the following policies or practices:

                a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Olsen;




                                             -9-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 10 of 20



                b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Olsen; and,

                c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Olsen, as a member of a protected class.

          24.   A.P.C. therefore uses standards, criteria or methods of administration that

have the effect of discriminating or perpetuating the discrimination of others, as alleged

herein.

          25.   Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Olsen seeks under 42 U.S.C. § 12188(a)(2).

          26.   Because its Website has never been equally accessible, and because

A.P.C. lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Olsen seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring A.P.C. to retain a qualified consultant acceptable to

Plaintiff Olsen to assist A.P.C. to comply with WCAG 2.0 guidelines for its Website:

                a.     Remediating the Website to be WCAG 2.0 AA compliant;

                b.     Training A.P.C. employees and agents who develop the Website

on accessibility compliance under the WCAG 2.0 guidelines;

                c.     Regularly checking the accessibility of the Website under the

WCAG 2.0 guidelines;

                d.     Regularly testing user accessibility by blind or vision-impaired

persons to ensure that A.P.C.’s Website complies under the WCAG 2.0 guidelines; and,




                                            -10-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 11 of 20



                e.     Developing an accessibility policy that is clearly disclosed on

A.P.C.’s Website, with contact information for users to report accessibility-related

problems.

          27.   Although A.P.C. may currently have centralized policies on maintaining

and operating its Website, A.P.C. lacks a plan and policy reasonably calculated to make

them fully and equally accessible to, and independently usable by, blind and other

visually impaired consumers.

          28.   Without injunctive relief, Plaintiff Olsen and other visually impaired

consumers will continue to be unable to independently use the Website, violating its

rights.

          29.   A.P.C. has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

          30.   A.P.C. has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                            CLASS ACTION ALLEGATIONS

          31.   Plaintiff Olsen seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

to access A.P.C.’s Website and as a result have been denied access to the equal

enjoyment of goods and services offered in A.P.C.’s stores, during the relevant statutory

period (“Class Members”).




                                           -11-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 12 of 20



       32.     Plaintiff Olsen seeks to certify a State of New York subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered in A.P.C.’s stores, during the relevant statutory

period (“New York Subclass Members”).

       33.     Plaintiff Olsen seeks to certify a New York City subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered in A.P.C.’s stores, during the relevant statutory

period (“New York City Subclass Members”).

       34.     Common questions of law and fact exist amongst the Class Members,

New York Subclass Members and New York City Subclass Members:

               a.      Whether A.P.C.’s stores are places of “public accommodation”;

               b.      Whether A.P.C.’s Website is a “public accommodation” or a

service or good “of a place of public accommodation” under Title III of the ADA;

               c.      Whether A.P.C.’s Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL or NYCHRL;

               d.      Whether A.P.C.’s Website denies the full and equal enjoyment of

its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating Title III of the ADA; and




                                            -12-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 13 of 20



               e.      Whether A.P.C.’s Website denies the full and equal enjoyment of

its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL or NYCHRL.

       35.     Plaintiff Olsen’s claims are typical of the Class Members, New York

Subclass Members and New York City Subclass Members: they are all severely visually

impaired or otherwise blind, and claim that A.P.C. has violated Title III of the ADA,

NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

can be independently accessible to the visually impaired individuals.

       36.     Plaintiff Olsen will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel

competent and experienced in complex class action litigation, and because he has no

interests antagonistic to the Class or Subclasses. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because A.P.C. has acted or refused to act on

grounds generally applicable to the Class and Subclasses, making appropriate both

declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

       37.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.

       38.     Judicial economy will be served by maintaining this lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.




                                             -13-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 14 of 20



                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       39.      Plaintiff Olsen, individually and on behalf of the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       40.     Title III of the ADA prohibits “discriminat[ion] on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       41.     A.P.C.’s stores are public accommodations within the definition of Title

III of the ADA, 42 U.S.C. § 12181(7). Its Website is a service, privilege, or advantage of

A.P.C.’s stores. The Website is a service that is integrated with these locations.

       42.     Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       43.     Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       44.     These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Olsen, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

denied full and equal access to the Website, has not been provided services that are



                                            -14-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 15 of 20



provided to other patrons who are not disabled, and has been provided services that are

inferior to the services provided to non-disabled persons, violating the ADA. 42 U.S.C. §

12182(b)(2)(A)(ii)-(iii).

        45.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

forth and incorporated therein, Plaintiff Olsen requests the relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

        46.     Plaintiff Olsen, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        47.     A.P.C.’s State of New York stores constitute sales establishments and

public accommodations within the definition of N.Y. Exec. Law § 292(9). A.P.C.’s

Website is a service, privilege or advantage of A.P.C.. A.P.C.’s Website is a service that

is by and integrated with these stores.

        48.     A.P.C. is subject to NYSHRL because it owns and operates its stores and

the Website. A.P.C. is a “person” within the meaning of N.Y. Exec. Law § 292(1).

        49.     A.P.C. is violating the NYSHRL in refusing to update or remove access

barriers to its Website, causing its Website and the services integrated with its stores to be

completely inaccessible to the blind. This inaccessibility denies blind patrons full and

equal access to the facilities, goods and services that A.P.C. makes available to the non-

disabled public. N.Y. Exec. Law §§ 296(2)(a), 296(2)(c)(i), 296(2)(c)(ii).

        50.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have

been followed by other large business entities and government agencies in making their



                                            -15-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 16 of 20



websites accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of its

business nor result in an undue burden to them.

       51.     A.P.C.’s actions constitute willful intentional discrimination against the

class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in that

A.P.C. has:

               a.     Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.     Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.     Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       52.     A.P.C. discriminates, and will continue in the future to discriminate

against Plaintiff Olsen and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of A.P.C.’s Website and its stores under § 296(2)

et seq. and/or its implementing regulations. Unless the Court enjoins A.P.C. from

continuing to engage in these unlawful practices, Plaintiff and the New York Subclass

Members will continue to suffer irreparable harm.

       53.     As A.P.C.’s actions violate the NYSHRL, Plaintiff Olsen seeks injunctive

relief to remedy the discrimination, compensatory damages, civil penalties and fines for

each offense, and reasonable attorneys’ fees and expenses. N.Y. Exec. Law § 297.




                                           -16-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 17 of 20



                              THIRD CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL

        54.     Plaintiff Olsen, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        55.     A.P.C.’s New York City locations are sales establishments and public

accommodations within the meaning of the NYCHRL, N.Y.C. Admin. Code § 8-102(9),

and its Website is a service that is integrated with its establishments.

        56.     A.P.C. is subject to NYCHRL because it owns and operates its stores in

the City of New York and its Website, making it a person within the meaning of N.Y.C.

Admin. Code § 8-102(1).

        57.     A.P.C. is violating the NYCHRL in refusing to update or remove access

barriers to Website, causing its Website and the services integrated with its stores to be

completely inaccessible to the blind. This inaccessibility denies blind patrons full and

equal access to the facilities, goods, and services that A.P.C. makes available to the non-

disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a); 8-107(15)(a).

        58.     A.P.C.’s actions constitute willful intentional discrimination against the

Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:

                a.     Constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

                b.     Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or




                                             -17-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 18 of 20



               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       59.     As such, A.P.C. discriminates, and will continue in the future to

discriminate against Plaintiff Olsen and the New York City Subclass Members because of

disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishments

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins A.P.C.

from continuing to engage in these unlawful practices, Plaintiff and the New York City

Subclass will continue to suffer irreparable harm.

       60.     As A.P.C.’s actions violate the NYCHRL, Plaintiff Olsen seeks injunctive

relief to remedy the discrimination, compensatory damages, civil penalties and fines for

each offense, and reasonable attorneys’ fees and expenses. N.Y.C. Admin. Code §§ 8-

120, 8-126.

                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       61.     Plaintiff Olsen, individually and on behalf the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       62.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Olsen contends, and is informed and believes that A.P.C. denies, that its Website

contains access barriers denying blind customers the full and equal access to the goods,

services and facilities of its Website and by extension its stores, which A.P.C. owns,

operates and controls, fails to comply with applicable laws including, but not limited to,

Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.




                                            -18-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 19 of 20



Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting discrimination

against the blind.

       63.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Olsen respectfully requests this Court grant the

following relief:

               a.     A preliminary and permanent injunction to prohibit A.P.C. from

violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

               b.     A preliminary and permanent injunction requiring A.P.C. to take

all the steps necessary to make its Website into full compliance with the requirements set

forth in Title III of the ADA, and its implementing regulations, so that the Website is

readily accessible to and usable by blind individuals;

               c.     A declaration that A.P.C. owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

               d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;

               e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;




                                           -19-
     Case 1:18-cv-10366-GBD Document 1 Filed 11/07/18 Page 20 of 20



               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.

                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Olsen demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       November 7, 2018

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
                                      Douglas B. Lipsky
                                      630 Third Avenue, Fifth Floor
                                      New York, New York 10017-6705
                                      212.392.4772
                                      chris@lipskylowe.com
                                      doug@lipskylowe.com




                                             -20-
